Citation Nr: 1530661	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  14-01 675	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional Office in
St. Paul, Minnesota


THE ISSUE

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs death pension benefits, in the amount of $2,522.00.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  He died in March 2006.  His surviving spouse is the appellant.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2013 decision of the Department of Veterans Affairs (VA) Committee of Waivers and Compromises (COWC), both located at the Regional Office (RO) in St. Paul, Minnesota.


FINDINGS OF FACT

1.  The appellant was in receipt of death pension benefits effective February 7, 2010.

2.  An overpayment (of $2,522.00) was created when the appellant failed to timely notify VA of a change in her income.

3.  The overpayment was not due to fraud, misrepresentation, or bad faith by the appellant, and recovery of it would be against equity and good conscience as it would constitute an undue hardship.


CONCLUSION OF LAW

Recovery of the overpayment of death pension benefits in the amount of $2,522.00 would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. 1.962, 1.963, 1.965 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant has been in receipt of death pension benefits since February 7, 2010.

Throughout 2011, the appellant paid monthly payments toward a delinquent property tax.  Her payments averaged $350.00 per month; and the debt was ultimately paid off in January 2013.

In February 2012, the appellant notified VA that she began working on September 20, 2011, and that she had earned $2,531.30 by January 19, 2012.  She also reported that her income did not change until mid-November 2011.

In January 2013, VA reduced the appellant's pension benefits effective October 1, 2011, which created an overpayment in an amount of $2,522.00.  In January 2013, the Debt Management Center notified the appellant of the resultant debt.

In February 2013, the appellant submitted a request for waiver for of indebtedness with a Financial Status Report.  The Report indicated that the appellant's monthly net income totalled approximately $1,120.00 ($471.54 from salary + $696.00 from VA pension = $1,120.68).  The Report indicated that the appellant's monthly expenses totalled approximately $632.00.

In August 2013, COWC denied the appellant's application for waiver of overpayment.  In September 2013, the appellant filed a notice of disagreement with the waiver decision.  Lastly, in December 2013, the appellant perfected her appeal and noted that she recently lost hours at work and makes less money than previously reported.


II.  Analysis

The validity of a debt can be a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A claimant has the right to dispute whether the debt was properly created and amount of the debt.  38 U.S.C.A. § 501 (West 2014); 38 C.F.R. § 1.911(c) (2014).

In this case, the appellant does not dispute the validity or amount of the debt even with a sympathetic reading of the record.  She had been in receipt of death pension benefits at the maximum annual rate since February 2010 when she experienced a change in income in September 2011.  She did not notify VA of this change until January 2012.  As a result, VA retroactively adjusted her pension benefits to reflect her income between October 2011 and January 2012 and, in doing so, created an overpayment.  However, the appellant contends that the debt should be waived given her financial situation.

VA regulations require that a person receiving death pension benefits report to VA any material change in income because the rate of pension must be reduced by the amount of such income.  See 38 C.F.R. §§ 3.23; 3.277 (2014).  The debt was created as a result of the appellant's failure to report earned income.  As to the amount of the debt, the appellant reported that she earned $2,531.00 from September 2011 to January 2012.  As a result, an overpayment was calculated at slightly less amount of $2,522.00. 

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R.  1.962, 1.963 (2014).

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. 1.965(a) (2014).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the debtor; (5) whether failure to collect a debt would result in the unjust enrichment of the debtor; and (6) whether the debtor changed positions to his or her detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  There is no issue of timeliness in the appellant's case as her February 2013 request for a waiver was received within 180 days following the January 2013 notice of indebtedness.

In considering the "equity and good conscience" the majority of the elements lean against the appellant, but they do not bear much weight.  Specifically, the "fault" of this debt lies with the appellant, as she failed to timely notify VA of a material change in her income.  The Board notes that this element does not weigh heavily against the appellant because she put VA on notice of her change in income within two months after it took place.  Moreover, there is no indication that she attempted to obfuscate her employment.  Additionally, there is no evidence that collection would defeat the purpose of an existing benefit to the appellant or that the appellant changed her position to her detriment in reliance upon a granted VA benefit.  Finally, failure to collect a debt would result in the unjust enrichment of the appellant, as waiving the debt would leave her in receipt of benefits to which she was not entitled.

The element of "equity and good conscience" most applicable to the appellant's case is that collection of the debt would result in undue hardship.  The appellant undertook employment as a hotel housekeeper to support herself and satisfy delinquent property taxes following the death of her husband.  Recent evidence shows that she earns just over the prevailing minimum wage and that her employer plans to cut her hours and pay.  See Substantive Appeal (December 2013).  As her current employment is winding down, she will likely have to find additional work to repay the debt.  If she is able to find additional work, any new income will reduce her pension benefits.  As the new income would be used to repay the debt, she will likely be left with insufficient means to satisfy her monthly living expenses.  Therefore, the Board finds that the collection of the debt will result in undue hardship as it may deprive the appellant of her basic necessities.  At the least, collection of the debt will most certainly lead to financial problems and complications with her death pension benefits.  The Board finds that these problems weigh heavily in favor of the appellant.  See 38 C.F.R. § 1.965(a) (stating that the elements of equity and good conscience "are not intended to be all inclusive").

In sum, consideration of equity and good conscience as to the facts and circumstances specific to the appellant's case indicates a need for reasonableness and moderation in the exercise of the Government's rights.  In view of the Board's findings, recovery of the $2,522.00 overpayment would be against equity and good conscience.  Accordingly, the appellant's request for a waiver is granted.


ORDER

Waiver of a debt in the amount of $2,522.00 for an overpayment of death pension benefits is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


